Title: From Thomas Jefferson to Edward Savage 10 January 1802
From: Jefferson, Thomas
To: Savage, Edward


          
            Sir
            Washington Jan. 10. 1802.
          
          Hearing that you have removed to New York and still carry on your business there, I take the liberty of applying to you for some print-frames with their glasses of the sizes mentioned below. my reason for troubling you particularly is that you know the style in which I like the frames to be made, having before made some for me by a model I furnished, and which I greatly prefer to those which are all gilt. when done be pleased to have them packed in a tight box and sent to Richmond to the address of Messrs. Gibson & Jefferson, who will forward them for me to Monticello sending me at the same time your bill which shall be immediately paid. accept my respects & best wishes
          
            Th: Jefferson
          
          
            1. frame to shew 20 3/4 I. height & 14¼. breadth within the frame
            4. do. to shew 18. I. height & 13. I. breadth  do.
            2 pair (say 4. frames) for Trumbull’s two prints (death of Warren & Montgomery) I have not the measures, but you possess the prints.
          
        